Citation Nr: 1821862	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  12-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Clark W. Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1958 to September 1958 and from November 1961 to August 1962.  The Veteran died in July 2013.  The Appellant is the Veteran's surviving spouse. 
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) that declined to reopen the Veteran's claim for service connection for residuals of a left medial meniscectomy (claimed as left knee disability) because the evidence submitted was not new and material.  In a November 2016 decision, the Board reopened the Veteran's claim following the submission of new and material evidence, but it remanded the claim for service connection to acquire additional treatment records and to obtain an additional medical opinion.  

The Appellant testified before the undersigned Veteran's Law Judge during an August 2014 videoconference hearing.  A transcript is of record. 

Although the present claim has been characterized as service connection for residuals of a left medial meniscectomy, the medical evidence of record demonstrates that the scope of this claim should be construed more broadly as a left knee disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this claim must be remanded to ensure substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board finds that the AOJ failed to obtain the Veteran's updated VA treatment records as specifically directed in the November 2016 remand that noted that the most recent records currently associated with the claims file are dated February 2009.  An additional remand is necessary to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159 (c)(2) (VA medical records generated up to and including the date of the Board's decision, whether or not filed in a veteran's claims folder, are in VA's constructive possession and VA has a duty to obtain and consider them prior to rendering a decision on a claim); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).  

Finally, the record demonstrates that the Veteran received treatment from Dr. Edward Dupay, Dr. Curcione and, possibly, a "third doctor in 2011."  However, no private treatment records are associated with the claims file.  In light of the remand, the Appellant should be provided another opportunity to submit them.  See 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note: this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of any outstanding VA records pertaining to the Veteran's treatment for a left knee disability, dated from February 2009.  The evidence obtained, if any, should be associated with the claims file.

2.  Give the Appellant an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file, to include treatment records from Dr. Dupay and Dr. Curcione.  Then, attempt to obtain those records if the Appellant provides the appropriate authorization, and associate the records with the claims file.  If any identified records are not obtainable (or none exist), the Appellant should be notified and attempts to acquire those records should be documented in the claims file.  The Appellant may choose to submit any additional records herself.

3.  To help avoid future remand, ensure that all requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If any benefit sought in connection with the remanded claim is denied, furnish to the Appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




